Calhoon, J.,
delivered the following opinion, dissenting from the decree overruling the suggestion of error:
My view is that the majority opinion is in violation of the contract clauses of both state and federal constitutions. The purchaser here bought the lease:
(1) In the light of the interpretation by the public understanding and usage of seventy years.
(2) In the light of Davany v. Koon, 45 Miss., 71, holding these leases to be sales for the term.
(3) In the light of Bond v. Griffin, 74 Miss., 599 (s.c., 22 South., 187), holding, in a lease the same as this, that the lessee owned the timber, and could himself and for himself recover its value from a trespasser.
(4) In the light of State v. Fitzgerald, 76 Miss., 502 (s.c., 24 South., 872), holding that the purchaser from the lessee could bring replevin for the timber removed from the land.
(5) In the light of the very terms of the authorized lease in the act of 1883.
(6) In the light of Revised Code 1880, § 494, taxing the lessee the value of the land, under which code this lease was made (secs. 732 — 735).
(7) And in the light of the other matters set forth in the original and concurring opinions in this case, and in my dissent from the last announcement.
Under these circumstances the purchaser should be protected by every rule of right and every decision on the subject.